PER CURIAM.
The judgment herein was affirmed, with costs, in open court. This memorandum is to explain of record our affirmance. The action, one for personal injuries, haying been tried at law in the District Court, a writ of error issued and a bill of exceptions, so-called, was filed. Under compelling authority, and in response to due motion, we struck out the bill of exceptions as haying been illegally signed and filed. This left nothing before us but the judgment roll. On that judgment roll plaintiff-in-error offered to argue the proposition that the court below had no jurisdiction. We express no opinion as to whether the point as explained in counsel’s opening possesses merit or not; hut we find nothing in the judgment roll presenting the proposition to us. Examining the roll alone and nothing else, we find the proceedings regular; hence affirmance as ahoye noted.